August 2, 2007 Mr. Benjamin Phippen Reviewing Accountant Division of Corporation Finance Securities and Exchange Commission Washington, DC20549 Mail Stop 4561 RE:Summit Financial Group, Inc. Form 10-K for the Fiscal Year Ended December 31, 2006 File No. 0-16587 Dear Mr. Phippen: This letter is provided on behalf of Summit Financial Group, Inc.(“Summit” or the “Company”) in response to your letter of July 19, 2007 regarding the Company’s Form 10-K for the fiscal year ended December 31, 2006.In accordance with your request, we have responded to each of the comments included in your letter.Accordingly, set forth below in italics are each comment contained in your letter, followed immediately by Summit’s response to each: Form 10-K for the Fiscal Year Ended December 31, 2006 Consolidated Financial Statements Note 17.Derivative Financial Instruments, page 47 1. We [note] you primarily use receive-fixed interest rate swaps to hedge the fair values of certain fixed rate long term FHLB advances and certificates of deposit against changes in interest rates and that these hedges are 100% effective.Please tell us the following so that we may better understand your accounting treatment: · the specific terms of each hedged item, including any upfront fees, conversion, call or deferral features; · the specific terms of each hedging instrument; · the specific hedged risk you identify in your hedge documentation; · the methods you use to assess hedge effectiveness and calculate hedge ineffectiveness for each type of hedge; · Mr. Benjamin Phippen
